DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 11/22/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gregolin et al (US 2019/0240130 A1), in view of Chuchotiros et al (WO 2012/150260 A1).
Gregolin taught compositions for conditioning hair fibers [abstract], comprising from 0.1 % to about 10 % cationic surfactant [claim 3] (e.g., behenyltrimethylammonium chloride taught at [0156]); from about 6 % to about 20 % fatty alcohol [0175-0176] (e.g., cetyl alcohol and stearyl alcohol taught) and water [0016]. Rinse-off mask formulas were included in the disclosure [0428].
Neither stearamidopropyldimethylamine nor stearamidopropyl dimethylamine stearate were taught.

Chuchotiros taught a hair care composition comprising hydrophobically modified anionic polymers [abstract]. The hydrophobically modified anionic polymer provides better rinse-off properties. This is particularly so when the composition is a conditioning mask. As per Chuchotiros, the polymer is preferably an acrylate or methacrylate. Preferably, the hydrophobic modification comprises alkylation. Preferably, the alkyl group comprises from 6 to 30 carbons. A preferred polymer is sold by Rohm & Haas under the tradename Aculyn, of which Aculyn 28™ is most preferred. The polymer was present at from 0.01 to 5% wt. [page 1, lines 10 to 25]. 
Since Gregolin taught rinse-off mask conditioning formulations, it would have been prima facie obvious to include, within Gregolin, hydrophobically modified anionic polymers, as taught by Chuchotiros. An ordinarily skilled artisan would have been so motivated because, when included within hair conditioning compositions, hydrophobically modified anionic polymers provide better rinse-off properties. This is particularly so when the composition is a conditioning mask, as taught by Chuchotiros [Chuchotiros; page 1, lines 10 to 25].
An ordinarily skilled artisan would have been motivated to include Chuchotiros’ polymers at 0.01-5 % because at the said amounts, the ingredients provide better rinse-off properties.
The instant claim 1 recites “wherein the hair conditioner composition is configured to save water during a rinse step”. 
™ was most preferred
The instant claim 1 further limits the amount of the anionic polymer to 0.01 to 5.0 % by weight. The instant claims 2 and 3 further limit the polymer to an acrylate or methacrylate polymer, respectively. The instant claims 4 and 5 further limit the polymer to comprising an alkyl group, containing 6 to 30 carbons, respectively.
The combined teachings of Gregolin and Chuchotiros taught a hair care composition comprising hydrophobically modified anionic polymers [Chuchotiros at the abstract]. The hydrophobically modified anionic polymer provided better rinse-off properties. This was particularly so when the composition was a conditioning mask.
As per Chuchotiros, the polymer was preferably an acrylate or methacrylate. Preferably, the hydrophobic modification comprised alkylation. Preferably, the alkyl group comprised from 6 to 30 carbons. A preferred polymer was sold by Rohm & Haas under the tradename Aculyn, of which Aculyn 28™ was most preferred. The polymer was present at from 0.01 to 5% wt. [Chuchotiros at page 1, and lines 10 to 25]. 
It appears that the compositions of the instant claims (e.g., 0.01 to 5 % of hydrophobically modified anionic polymers) and those of the prior art (e.g., 0.01 to 5 % of hydrophobically modified anionic polymers) would reasonably be expected to have substantially the same physical and chemical properties (e.g., save water during a rise step). 
at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (hydrophobically modified anionic polymer) and its properties (save water during a rinse step) are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112). 
The instant claim 1 further recites 0.01-10 % cationic surfactant, 0.01-10 % fatty alcohol, 0.01-5 % anionic polymer and from 0 to less than 0.1 % stearamidopropyldimethylamine.
The instant claim 6 recites from 0.05 to 5 % polymer.
The instant claim 10 recites from 0 to less than 0.1 % each of stearamidopropyldimethylamine and stearamidopropyl dimethylamine stearate.
Gregolin taught 0.1 % to about 10 % cationic surfactant, 6 % to about 20 % fatty alcohol and no stearamidopropyldimethylamine or stearamidopropyl dimethylamine stearate. Chuchotiros taught 0.01-5 % hydrophobically modified anionic polymer. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Gregolin, in view of Chuchotiros, reads on claims 1-10.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.

The Examiner maintains that Gregolin does not disclose stearamidopropyldimethylamine or staramidopropyl dimethylamine. The Applicant’s admission of Gregolin’s teachings of a compound that is very close to TAS, does not qualify as a teaching of TAS, as tertiary and quaternary amines are different compounds. Applicant’s argument that Gregolin’s thiolactic acid would protonate TAS is irrelevant to Gregolin’s disclosure, since Gregolin does not teach TAS. The Examiner disagrees that Gregolin teaches TAS as an ingredient, much less as a desirable ingredient. The Applicant is invited to point to a teaching, suggestion or disclosure of stearamidopropyldimethylamine or staramidopropyl dimethylamine as desired ingredients.

Applicants argued a discovery, in the claimed compositions, of ease of rinse without a compromise in wet feel because a stronger, more robust gel phase is present 
The Examiner responds that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In the instant case, the claimed composition is not patentably distinct, in view of Gregolin and Chuchotiros.
The combined teachings of Gregolin and Chuchotiros taught a hair care composition comprising hydrophobically modified anionic polymers [Chuchotiros at the abstract]. The hydrophobically modified anionic polymer provided better rinse-off properties. This was particularly so when the composition was a conditioning mask.
As per Chuchotiros, the polymer was preferably an acrylate or methacrylate. Preferably, the hydrophobic modification comprised alkylation. Preferably, the alkyl group comprised from 6 to 30 carbons. A preferred polymer was sold by Rohm & Haas under the tradename Aculyn, of which Aculyn 28™ was most preferred. The polymer was present at from 0.01 to 5% wt. [Chuchotiros at page 1, and lines 10 to 25]. 
It appears that the compositions of the instant claims (e.g., 0.01 to 5 % of hydrophobically modified anionic polymers) and those of the prior art (e.g., 0.01 to 5 % of hydrophobically modified anionic polymers) would reasonably be expected to have substantially the same physical and chemical properties (save water during a rinse step). 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in 

Applicant argued that Giles (presumably Gregolin) teaches away from the present claims in requiring the presence of TAS.
The Examiner disagrees that the art of record teaches away from the invention (see the above explanation regarding the combined teachings of Gregolin and Chuchotiros).

Regarding Chuchotiros, the Applicant argued that the art stated that the polymer provides “better rinse-off properties” without a definition or elaboration of what this means, whereas in the present application, it is described that “ease of rinse” means less water used during a rinse step.
The Examiner responds that Chuchotiros is not required to define or elaborate on what “better rinse-off properties” means. Furthermore, the combined teachings of Gregolin and Chuchotiros taught the amounts (0.01-5 %) and types of compounds (acrylate, methacrylate and/or Aculyn 28™ polymers) responsible for the Applicant’s allegations of an “ease of rinse” (e.g., see the above rejection over Chuchotiros, where the art taught the claimed hydrophobically modified anionic polymer, at the claimed amounts).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612